Case 5:19-cv-02442-RGK-PD Document 14 Filed 07/31/20 Page 1 of 1 Page ID #:83



  1                               JS-6
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11       BRENT BLAKE,                             Case No. ED CV 19-02442-RGK (PD)
 12                       Petitioner,
                                                   JUDGMENT
 13           v.
 14       FELIPE MARTINEZ, JR.,1
 15                       Respondent.
 16
 17           Pursuant to the Court’s Order Accepting the Report and
      Recommendation of United States Magistrate Judge,
 18
              IT IS ADJUDGED that the Petition is dismissed without prejudice.
 19
 20
 21   DATED: July 31, 2020.
 22
                                            R. GARY KLAUSNER
 23                                         UNITED STATES DISTRICT JUDGE
 24
 25
      1
       Felipe Martinez, Jr., became the Warden of the Federal Correctional Complex in
 26
      Victorville, California, where Petitioner is currently incarcerated, and therefore is
 27   substituted for the previous Respondent. See Federal Rule of Civil Procedure 25(d).

 28
